DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 04/20/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20200374974 A1), in view of HE (US 20220076447 A1).
Regarding Claim 1, SUN discloses a method comprising: 
processing a first portion of the data with a local device ([0030] “For example, as shown in FIG. 1C, and by reference number 152, an application workload for the first user equipment 102 includes a first portion that is assigned to the MEC host that is co-located with the base station in communication with the first user equipment 102, and a second portion that is assigned to a shared MEC host closest to the first user equipment 102.”); 
analyzing a first set of load information of the local device ([0065] “As further shown in FIG. 5, process 500 may include generating a profile for the MEC host based on one or more performance metrics for the available MEC resources provided by the MEC host (block 520).”), a second set of load information of a remote device ([0066] “Accordingly, in some implementations, the MEC orchestration device may aggregate information related to the available MEC resources provided by the MEC host with information related to a set of available MEC resources provided by the network operator in the edge region of the RAN such that the application workload may be distributed among the aggregated MEC resources that are available in the edge region of the RAN”), and network bandwidth information ([0016] “For example, in some implementations, the system-level management component may select one or more MEC hosts to process an application workload based on one or more constraints or performance criteria (e.g., latency, bandwidth, location, available resources, available services, and/or the like)”); and 
processing a second portion of the data with a remote device based on the analysis of the first set of load information of the local device, the second set of load information of the remote device, and the network bandwidth information ([0030] “For example, as shown in FIG. 1C, and by reference number 152, an application workload for the first user equipment 102 includes a first portion that is assigned to the MEC host that is co-located with the base station in communication with the first user equipment 102, and a second portion that is assigned to a shared MEC host closest to the first user equipment 102.” [0016] “For example, in some implementations, the system-level management component may select one or more MEC hosts to process an application workload based on one or more constraints or performance criteria (e.g., latency, bandwidth, location, available resources, available services, and/or the like) and communicate with the host-level management component(s) to trigger instantiation and/or termination of virtual machines, containers, and/or the like that are used to process the application workload.”).
SUN does not disclose the data being processed are volumetric 3D data. SUN also fails to teach acquiring volumetric 3D data with a plurality of camera devices.
However, in the same field of endeavor, HE discloses acquiring volumetric 3D data with a plurality of camera devices ([0358] “As shown in FIG. 27, a plurality of cameras distributed (i.e., installed) around the football field are used to capture a plurality of frames of the scene. A three dimensional (3D) reconstruction technology may be applied to the plurality of frames captured by the cameras to create a volumetric video.”), and distributing volumetric 3D data to multiple processors ([0068] “The workloads can then be automatically distributed across the processing array 212 by the scheduler 210 logic within the scheduler microcontroller.” [0069] “The scheduler 210 can allocate work to the clusters 214A-214N of the processing cluster array 212 using various scheduling and/or work distribution algorithms, which may vary depending on the workload arising for each type of program or computation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of SUN with the feature of acquiring volumetric 3D data using cameras and offloading the volumetric 3D data to remote devices for further processing. Doing so could optimize the performance of the entire system.
Regarding Claim 2, SUN-HE discloses the method of claim 1 wherein processing the volumetric 3D data comprises at least one of feature extraction, depth map generation, mesh generation, structure from motion generation, and texturing (HE [0071] “In embodiments in which the parallel processor 200 is configured to perform graphics processing operations, the processing cluster array 212 can include additional logic to support the execution of such graphics processing operations, including, but not limited to texture sampling logic to perform texture operations”).
Regarding Claim 3, SUN-HE discloses the method of claim 1 wherein processing the first portion of the volumetric 3D data with the local device and processing the second portion of the volumetric 3D data with the remote device utilizes pipelining (HE [0168] “FIG. 5 illustrates a graphics processing pipeline 500, according to an embodiment.”).
Regarding Claim 9, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 9.
Regarding Claim 10, SUN-HE discloses the apparatus of claim 9 wherein the application is further configured for acquiring volumetric 3D data from a plurality of camera devices (HE [0358] “As shown in FIG. 27, a plurality of cameras distributed (i.e., installed) around the football field are used to capture a plurality of frames of the scene. A three dimensional (3D) reconstruction technology may be applied to the plurality of frames captured by the cameras to create a volumetric video.”).
Regarding Claim 11, SUN-HE discloses the apparatus of claim 9 wherein the application is further configured for analyzing the first set of load information of the apparatus (SUN [0065] “As further shown in FIG. 5, process 500 may include generating a profile for the MEC host based on one or more performance metrics for the available MEC resources provided by the MEC host (block 520).”), the second set of load information of a remote device (SUN [0066] “Accordingly, in some implementations, the MEC orchestration device may aggregate information related to the available MEC resources provided by the MEC host with information related to a set of available MEC resources provided by the network operator in the edge region of the RAN such that the application workload may be distributed among the aggregated MEC resources that are available in the edge region of the RAN”), and the network bandwidth information (SUN [0016] “For example, in some implementations, the system-level management component may select one or more MEC hosts to process an application workload based on one or more constraints or performance criteria (e.g., latency, bandwidth, location, available resources, available services, and/or the like)”).
Regarding Claim 12, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 12.
Regarding Claim 18, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 11. The rationale of claim 11 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 20.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20200374974 A1), in view of HE (US 20220076447 A1), further in view of Katroulis (US 20220067046 A1).
Regarding Claim 4, SUN-HE discloses the method of claim 1. In the same field of endeavor, Katroulis determining when to send the second portion of the volumetric 3D data and accompanying data to the remote device using artificial intelligence (Katroulis [0002] “In particular, this disclosure relates to systems and methods for artificial intelligence-based database query optimization, data workload assignment, and data system tuning.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of SUN-HE with the feature of determining when to send the second portion of the volumetric 3D data and accompanying data to the remote device using artificial intelligence. Doing so could improve the efficiency of workload distribution.
Regarding Claim 5, SUN-HE-Katroulis discloses the method of claim 4 wherein determining when to send the second portion of the volumetric 3D data and the accompanying data is based on the second set of load information of the remote device being greater than the first set of load information of the local device (SUN [0018] “Accordingly, in some implementations, the MEC orchestration platform may determine whether the performance metrics for the shared MEC host satisfy a condition (e.g., based on whether an average or maximum latency satisfies a threshold value).” HE [0072] “In one embodiment, when the parallel processing unit 202 is used to perform graphics processing, the scheduler 210 can be configured to divide the processing workload into approximately equal sized tasks, to better enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212.” Examiner notes that when the second set of load information is greater than the first set of load information, the workload is not evenly distributed. According to HE, the workload should be divided into equal sized tasks. Therefore, data should be transferred in this situation in order to make the workload evenly distributed).
Regarding Claim 6, SUN-HE-Katroulis discloses the method of claim 4 wherein determining when to send the second portion of the volumetric 3D data and the accompanying data includes continuously analyzing the first set of load information of the local device, the second set of load information of the remote device, and the network bandwidth information (HE [0069] “The scheduling can be handled dynamically by the scheduler 210, or can be assisted in part by compiler logic during compilation of program logic configured for execution by the processing cluster array 212.” Katroulis [0025] “The training data may be periodically refreshed or updated” [0036] “The knowledge store 236 may comprise a database or array of tuples of feature vectors and observed or measured latency, and may be updated periodically (e.g. during idle periods or when first instantiated) or responsive to changes in the database or system (e.g. responsive to changes in hardware, or modifying the data schema such as adding a new index or column).”).
Regarding Claim 13, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 13.
Regarding Claim 14, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 15.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20200374974 A1), in view of HE (US 20220076447 A1) and Katroulis (US 20220067046 A1), further in view of Jalaparti (US 20210096996 A1).
Regarding Claim 7, SUN-HE-Katroulis discloses the method of claim 4. In the same field of endeavor, Jalaparti discloses determining when to send the second portion of the volumetric 3D data and the accompanying data includes analyzing the first set of load information of the local device, the second set of load information of the remote device, and the network bandwidth information after completion of a specific stage of processing the volumetric 3D data ([0043] “For instance, where a job comprises one or more stages and logs 330 indicates a total time for processing the job and an amount of data read by the stage, an average rate of processing of each stage may be determined by dividing the amount of data read in each stage by the time to execute the stage. In this manner, workload analyzer 304 may determine the rate at which a given stage may be consuming data from remote data store 108, which may help determine the input/output (I/O) intensity for each stage of a job (e.g., whether a stage of a job is compute bound and/or I/O bound). These examples are only illustrative, and workload analyzer 306 may obtain and/or derive any other information and/or metrics from logs 330 associated with previously executed jobs on one or more compute resource(s) 106.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of SUN-HE-Katroulis with the feature of analyzing load information and bandwidth information after completion of a specific stage of processing the volumetric 3D data. Doing so could assist the evaluation of computational resources and optimize the distribution of workload.
Regarding Claim 16, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 16.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SUN (US 20200374974 A1), in view of HE (US 20220076447 A1), further in view of Anna Qingfeng Li, et al, “A 3D Volumetric VOD Capture and Stream Solution for Public Cloud” (cited on the IDS 10/6/2021, hereinafter “Li”).
Regarding Claim 8, SUN-HE discloses the method of claim 1. In the same field of endeavor, Li discloses implementing real-time compression of the volumetric 3D data (Li, page 4, first and second paragraph, “Our volumetric VOD framework uses Intel Tiling SDK and standard compression…” “The tiling SDK will break a 3D asset into 3D tiles frame by frame, and then we apply Draco [4] compression to the 3D tiles and FFmpeg[5] compression to the texture content per frame.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of SUN-HE with the feature of implementing real-time compression of the volumetric 3D data. Doing so could “reduce the network bandwidth consumption” as taught by Li.
Regarding Claim 17, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613